DETAILED ACTION
This Office action for U.S. Patent Application No. 16/257,930 is responsive to the Request for Continued Examination filed 30 June 2020, in reply to the Final Rejection of 30 April 2020.
Claims 1–20 are pending.
In the Final Rejection of 30 April 2020, claims 1–3, 6–8, and 10–19 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2012/0075438 A1 (“Kikkawa”) in view of U.S. Patent No. 8,373,744 B2 (“Akka”) and in view of U.S. Patent Application Publication No. 2005/0041163 A1 (“Bulter-Smith”).  Claims 4 and 9 were rejected under 35 U.S.C. § 103 as obvious over Kikkawa in view of Akka, Butler-Smith, and in view of U.S. Patent Application No. 2008/0186308 A1 (“Suzuki”).  Claims 5, 11, and 20 were rejected under 35 U.S.C. § 103(a) as obvious over Kikkawa, Akka, Butler-Smith, and U.S. Patent No. 7,084,905 B1 (“Nayar”).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 30 June 2020 has been entered.

Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are moot in view of new grounds of rejection.  It is respectfully submitted that U.S. Patent Application Publication No. 2006/0044388 A1 (“Kim”) teaches a method of stereoscopic image processing comprising scaling interlaced left eye and right eye images before multiplexing them, as shown in Figure 3.  As will be shown below, this process teaches the claimed limitation of forming a transport frame as presently amended.

Claim Objections
Claims 6, 12, and 15 are objected to for want of conformity to 37 C.F.R. § 1.75(i), which requires each claim limitation or step to be separated by a line indentation.  Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 12 be found allowable, claim 15 will be objected to under 37 C.F.R. § 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See M.P.E.P. § 608.01(m).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1–20 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0075438 A1 (“Kikkawa”) in view of U.S. Patent No. 8,373,744 B2 (“Akka”) and in view of U.S. Patent Application Publication No. 2006/0044388 A1 (“Kim”).
Kikkawa, directed to an autostereoscopic video display, teaches with respect to claim 1, a device (Fig. 3, broadcast receiver 300), comprising:
a memory that stores executable instructions (Fig. 3, ¶ 0032, ROM 302); and
a processing system including a processor coupled to the memory (id., CPU 301), wherein responsive to executing the executable instructions, the processing system facilitates performance of operations comprising:
receiving three-dimensional image content comprising a left-eye frame and a right-eye frame (¶ 0040, decoder unit 308 receives video images comprising left eye and right eye images), wherein the left-eye frame comprises a first image comprising a first plurality of pixels and the right-eye frame comprises a second image comprising a second plurality of pixels (id., left eye and right eye images are in lines; 0034; pixel shifting),
wherein the first image and the second image portray different perspectives of a common scene collectively forming a pair of images of the common scene (¶ 0029, “the 3D video image is constituted as an aggregate of pairs of a left eye image and a right eye image corresponding to the same scene”).

The claimed invention discloses further processing of image pixels not taught in Kikkawa.  In particular, Kikkawa discloses adjusting coordinates of pixels in the pixel shift operations (Fig. 4, ¶ 0071), but this appears to be a shifting of pixels within individual images to prevent screen burn-in instead of the claimed shared coordinate system between the two images as claimed.  However, Akka, directed to multiplexing left and right images to produce stereoscopic images, teaches:

generating a first remaining portion of pixels of the first plurality of pixels of the first image by removing a first portion of pixels filtered from the first plurality of pixels of the first image (1:55–58, “The method includes removing pixels from the stereoscopic image data source data to form left images and right images”);
generating a second remaining portion of pixels of the second plurality of pixels of the second image by removing a second portion of pixels of the second plurality of pixels from the second image (id.) based on pixels that are correlated with the first remaining portion of pixels (1:52–60, left and right images form stereoscopic pairs).
Kikkawa teaches a portion of the claimed invention, but not all details of pixel shifting.  Akka teaches it was known to shift pixels of left and right eye images to form a set of combined stereo images.  It would have been obvious to one of ordinary skill in the art to apply the Akka multiplexing to the Kikkawa images, as taught by Akka, in order to ensure backwards compatability with non-stereoscopic receivers.  Akka 1:38–48.

The current invention further differs from Kikkawa in that it discloses details of a transport frame.  Akka does not cure the deficiencies; while Akka scales left and right images before multiplexing, the overall multiplexed image has the same resolution of the original left eye and right eye frame (9:51–57), and while Akka performs checkerboard downscaling of left eye and right eye images individually, one of ordinary skill in the art would understand “interlacing the first remaining portion of pixels and the second remaining portion of pixels” to be an interlacing of these two portions together.

Kim, directed to generating a stereoscopic image signal, teaches with respect to claim 1:
forming a transport frame by interlacing the first remaining portion of pixels and the second remaining portion of pixels (Fig. 3, multiplexing odd-field left eye image and even-field right eye images)
wherein the transport frame has a lower resolution than either of the left-eye frame or the right-eye frame (id., scaling the odd field and even field images before multiplexing) and wherein the interlacing will produce compression gains when encoded (Pigeonhole Principle: reducing spatial resolution of images will reduce bit size inherently).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the Akka images by scaling and multiplexing interlaced images, as taught by Kim, for compatibility with receiving devices of various resolutions.  Kim ¶ 0015.

Regarding claim 2, Kikkawa in view of Akka and Kim teaches the device of claim 1, wherein the removing of the first portion of pixels comprises removing a column of pixels of the first plurality of pixels according to the shared coordinate system (Akka Fig. 3, 5:60–66; discarding alternating columns).

Regarding claim 3, Kikkawa in view of Akka and Kim teaches the device of claim 1, wherein the removing of the first portion of pixels comprises removing a row of pixels of the first plurality of pixels according to the shared coordinate system (Kim Fig. 3; odd-field and even-field images).

Regarding claim 4, Kikkawa in view of Akka and Kim teaches the device of claim 1, wherein the operations further comprise encoding the transport frame using a frequency transform (Kikkawa 3:32–37; video operation in MPEG known to use the DCT frequency transform).

Regarding claim 5, Kikkawa in view of Akka and Kim teaches the device of claim 1, wherein the removing of the first portion of pixels of the first plurality of pixels comprises re-sampling (Akka 5:14–16, “pixel-plucking or sampling techniques”; 5:46–6:5, pixel selection resamples pixels to reduce left eye or right eye resolution).

Regarding claim 6, Kikkawa in view of Akka and Kim teaches the device of claim 1, wherein the removing of the first portion of pixels of the first plurality of pixels comprises removing a first sub-portion of pixels from a center portion of the first image according to a uniform pattern (Akka 7:45–8:25; variable scaling so that middle portion of frame is scaled less)
and wherein the removing of the second portion of pixels comprises removing a second sub-portion of pixels from an outer portion of the first image according to a non-uniform pattern (id., left and right sides of frame are scaled more).

Regarding claim 7, Kikkawa in view of Akka and Kim teaches the device of claim 1, wherein the transport frame comprises an alternating pattern of pixels in an interleaving pattern based on one of alternating rows of pixels (Kim. Fig. 4) or alternating columns of pixels from the left-eye frame and the right eye frame (Kim Fig. 7).

Regarding claim 8, as stated above with respect to claim 1, in Kikkawa, ROM 302 as modified by Akka and Kim is the claimed non-transitory machine-readable storage device comprising executable instructions that when executed by a processing system including a processor, facilitate performance of the claimed operations.

Regarding claim 9, Regarding claim 4, Kikkawa in view of Akka and Kim teaches the storage device of claim 8, wherein the operations further comprise encoding the transport frame based on a frequency transform (Kikkawa 3:32–37; video operation in MPEG known to use the DCT frequency transform).

Regarding claim 10, Kikkawa in view of Akka and Kim teaches the storage device of claim 8, filtering of the first images comprises removing a column of pixels of the first plurality of pixels (Kim Fig. 7) row of pixels of the first plurality of pixels according to the shared coordinate system (Kim Fig. 4).

Regarding claim 11, Kikkawa in view of Akka and Kim teaches the storage device of claim 8, wherein the removing of the first portion of pixels of the first plurality of pixels comprises re-sampling (Akka 5:14–16, “pixel-plucking or sampling techniques”; 5:46–6:5, pixel selection resamples pixels to reduce left eye or right eye resolution).


Regarding claim 12, Kikkawa in view of Akka and Kim teaches the storage device of claim 8, wherein the removing of the first portion of pixels of the first plurality of pixels comprises removing a first sub-portion of pixels from a center portion of the first image according to a uniform pattern (Akka 7:45–8:25; variable scaling so that middle portion of frame is scaled less)
and wherein the removing of the second portion of pixels comprises removing a second sub-portion of pixels from an outer portion of the first image according to a non-uniform pattern (id., left and right sides of frame are scaled more).

Regarding claim 13, Kikkawa in view of Akka and Kim teaches the storage device of claim 8, wherein the transport frame comprises an alternating pattern of pixels in an interleaving pattern based on one of alternating rows of pixels (Kim. Fig. 4) or alternating columns of pixels from the left-eye frame and the right eye frame (Kim Fig. 7).

Regarding claim 14, Kikkawa in view of Akka and Kim teaches the storage device of claim 13, wherein one of a first alternating row and a second alternating row of the alternating rows of pixels are adjacent to each other (Kim Fig. 4) or a first alternating column and a second alternating column of the columns of pixels are adjacent to each other (Kim Fig. 7).

Regarding claim 15, Kikkawa in view of Akka and Kim teaches the storage device of claim 8, wherein the removing of the first portion of pixels of the first plurality of pixels comprises removing a first sub-portion of pixels from a center portion of the first image according to a uniform pattern (Akka 7:45–8:25; variable scaling so that middle portion of frame is scaled less)
and removing a second sub-portion of pixels from an outer portion of the first image according to a non-uniform pattern (id., left and right sides of frame are scaled more).

Regarding claim 16, as discussed above with respect to claim 1, Kikkawa, as modified by Akka and Kim, performs the claimed method functions.

Regarding claim 17, Kikkawa in view of Akka and Kim teaches the method of claim 16, wherein the transport frame is one of a plurality of transport frames of three-dimensional video content  (Kikkawa, abstract; video).

Regarding claim 18, Kikkawa in view of Akka and Kim teaches the method of claim 16, wherein the filtering of a center portion of the first image is different than the filtering of an outer portion of the first image (Akka 7:45–8:39; variable scaling and sharpening between center of frame and left and right sides of frame).

Regarding claim 19, Kikkawa in view of Akka and Kim teaches the method of claim 18, wherein the filtering is applied equally to the center portion of the first image and unequally to the outer portion of the first image (Akka 8:1–11, middle of frame is at higher quality than right and left edges of frame).

Regarding claim 20, Kikkawa in view of Akka and Kim teaches the method of claim 16, wherein the removing of the first portion of pixels of the first plurality of pixels comprises re-sampling (Akka 5:14–16, “pixel-plucking or sampling techniques”; 5:46–6:5, pixel selection resamples pixels to reduce left eye or right eye resolution).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2003/0223499 A1
U.S. Patent Application Publication No. 2012/0069015 A1
U.S. Patent Application Publication No. 2012/0033041 A1
U.S. Patent Application Publication No. 2008/0303896 A1
U.S. Patent Application Publication No. 2012/0307153 A1
U.S. Patent Application Publication No. 2012/0281069 A1
U.S. Patent Application Publication No. 2012/0114260 A1
U.S. Patent Application Publication No. 2011/0254929 A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487